Order filed May 6, 2014




                                        In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00351-CR
                                   ____________

                          TUAN TRUNG TA, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 228th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1282590

                                        ORDER

      Retained counsel, Stanley G. Schneider, filed a brief under the authority of
Anders v. California, 386 U.S. 738(1967). Counsel failed to file a motion to
withdraw. See Tex. R. App. P. 6.5. Notice was sent on April 10, 2014, but as of
this date no response has been filed.

      The procedural safeguards of Anders and its progeny do not apply to
retained attorneys and a retained attorney is not required to file an Anders brief.
Nguyen v. State, 11 S.W.3d 376, 379 (Tex. App.—Houston [14th Dist.] 2000, no
pet.). Any Anders brief filed by a retained attorney will be stricken. Id.

      Accordingly, Stanley G. Schneider is ordered to file a motion to withdraw in
compliance with Rule 6.5 of the Texas Rules of Appellate Procedure in this court
within ten (10) days of the date of this order. Appellant’s brief filed March 13,
2014, is ordered stricken.




                                      PER CURIAM



Panel consists of Justices Christopher, Jamison and McCally (J. McCally joins
only in the portion of the order striking appellant’s brief).